Petition for Leave to Appeal Denied.In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its orders in Rinder et al. v. Merck Sharp & Dohme Corp., case No. 1-17-1969 (09/19/17), and Donzelli v. Merck Sharp & Dohme Corp., case No. 1-17-1970 (09/19/17), denying defendant-appellant's Rule 308 applications for leave to appeal. The appellate court is further directed to allow the applications for leave to appeal, and to answer the question certified by the Circuit Court of Cook County.